DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 03/30/2021, has been entered.
Claims 4-5 and 10-12 have been canceled.
Claims 1-3, 6-9 are pending.
Claims 7-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Claims 1-3 and 6 are currently under examination as they read on humanized anti-CD20 antibodies.

This Office Action will be in response to Applicant’s amendment / remarks, filed 03/30/2021.
The Rejection of Record can be found in the previous Office Action, mailed 10/15/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 stand rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Song (WO 2016/068799 A1, cited in IDS; see entire document).
Applicant’s argument and amendment have been fully considered but have not been found convincing for reasons of record.  The rejection of record is reiterated below for Applicant’s convenience.
The present claims are directed to a humanized anti-CD20 antibody.  As evidenced by the instant disclosure, the claimed antibody comprising the same heavy and light chains as obinutuzumab and is produced by a mutant CHO cell that has a dysfunctional Slc35C1 gene resulting in the antibody not bisected by N-acetylglucosamine (see page 7 of specification).
Song taught CHO cells comprising dysfunctional Slc35C1 gene that affect the regulation of glycan (see page 2, line 12 to page 3 line 5).  Moreover, taught obinutuzumab (aka GA101) expressed by CHO cells (see page 4, lines 17-24; page 70 line 15 - page 72 line 6).  Given the prior art taught the same antibody produced by the same cell, the antibody would have the same N-glycan profile that is not bisected by N-acetylglucosamine and free of fucose (page 17 line 12 to page 25 line 17).  Furthermore, Song taught that the antibodies expressed by the CHO cells have enhanced ADCC, as feature also disclosed in the present invention (see specification paragraph bridging pages 7-8).  Moreover, Song taught that the expressed antibodies are currently being marketed as human therapeutics (page 71 lines 16-17) and given the fact that obinutuzumab is a FDA approved therapeutic drug, the prior art implicitly taught a pharmaceutical 

	Response to Applicant’s argument
	In response to Applicant’s argument that Song’s antibodies have a different N-glycan pattern compared to the claimed antibodies, it is noted that Song’s Table D3, which Applicant relied on, the N-glycan pattern is from a different antibody, not obinutuzumab.  Therefore, Applicant’s argument is not commensurate in scope with the present claims.  Moreover, Song taught that there are variations in N-glycan pattern from batch to batch.  Therefore, even in the same batch, some antibody molecules would have different N-glycan patterns from others.  Given that Song taught the same antibody made by the same CHO cells comprising the same disrupted UDP-galactose transporter gene, it would have the same N-glycan pattern as the claimed antibody of the present application. 
Since the Office does not have a laboratory to test the prior art antibody, it is Applicant’s burden to provide objective evidence showing that obinutuzumab produced by the CHO cells comprising dysfunctional Slc35c1 gene as taught by Song would not have the same N-glycan pattern as the claimed antibodies. The teaching of record has properly shifted burden to applicant. The assertions of counsel cannot take the place of evidence in the record. Attorney argument cannot take the place the evidence lacking in the record. Meitzner v. Mindick, 193 USPQ 17, 22 (CCPA 1977).  
Therefore the rejection is maintained.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        April 9, 2021